IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ADOPTION OF G.J.A., P.J.A.         : No. 172 WAL 2016
                                          :
                                          :
PETITION OF: P.H.A., NATURAL              : Petition for Allowance of Appeal from
FATHER                                    : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.